 

Exhibit 10.1 

 

General Cannabis Corp



6565 East Evans Ave.



Denver, CO 80224

 

September 13, 2020

 

Shore Ventures III, LP

Hershey Strategic Capital, LP

6 Pompano Road

Rumson, New Jersey 07760

Attn: Mr. Adam Hershey

 

Re:          Extension of Negotiation Period in Subscription Agreement dated
May 29, 2020

 

Dear Adam:

 

Reference is made to that certain Subscription Agreement, dated as of May 29,
2020 (the “Subscription Agreement”) by and among General Cannabis Corp (the
“Company”) and Hershey Strategic Capital, LP and Shore Ventures III, LP
(collectively, the “Investor”). Capitalized terms used but not otherwise defined
herein shall have the respective meanings ascribed to such terms in the
Subscription Agreement.

 

This will confirm the Company and Investor’s agreement that the Negotiation
Period, as defined in Section 6.8 of the Subscription Agreement, shall be
extended to October 4, 2020.

 

Please confirm your agreement to the foregoing by signing below.

 

  Sincerely,       General Cannabis Corp       By: /s/ Steve Gutterman     Steve
Gutterman, Chief Executive Officer

 

ACKNOWLEDGED AND AGREED

THIS 13th DAY OF SEPTEMBER, 2020:

 

HERSHEY STRATEGIC CAPITAL, LP

 

By: Hershey Strategic Capital GP, LLC

 

By: /s/ Adam Hershey     Adam Hershey, Managing Member  

 



 

 

 

Page 2

 

 

SHORE VENTURES III, LP

 

By: Hershey Management IV, LLC

 



By: /s/ Adam Hershey     Adam Hershey, Managing Member  

 



 

 